PER CURIAM
Claimant seeks review of an order of the Workers’ Compensation Board reversing the referee’s decision that he is still entitled to benefits for permanent total disability and finding that he is not entitled to an increased award of unscheduled permanent partial disability. We affirm the Board, except to correct a mathematical error in the Board’s award of permanent partial disability. We agree with the parties that the Board clearly intended to award claimant an additional 48 degrees or 15 percent permanent partial disability, for a total award of 128 degrees or 40 percent permanent partial disability.
Order modified to increase award to 40 percent permanent partial disability; affirmed as modified.